— Motion for reargument granted to the extent that the parties shall file and serve briefs regarding whether Supreme Court’s order entered August 5, 2011, was properly made insofar as it ordered that plaintiffs must return to the United States for independent medical examinations, if requested by defendants 60 days prior to trial, and whether this Court’s opinion and order entered June 15, 2012, properly determined that plaintiffs abandoned that issue. Motion and cross motion for leave to appeal to the Court of Appeals denied. Fresent — Smith, J.E, Fahey, Feradotto and Lindley, JJ.